Citation Nr: 1820349	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the February 2018 videoconference hearing the Veteran's representative identified a private psychiatric evaluation that was completed in May 2014 (submitted in June 2014) but was not addressed/considered in the September 2014 statement of the case (SOC), and stated that the Veteran was not waiving AOJ initial consideration of that evidence.  Under these circumstances, due process considerations require remand of this issue to allow for AOJ initial consideration of that evidence.  See 38 C.F.R. §§ 19.9(a), 19.31.

Furthermore, there is conflicting medical evidence in the record regarding the severity of the PTSD which cannot be reconciled based on the current record.  An examination to assess the PTSD, and reconcile the conflicting evidence is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment for PTSD, and to submit authorizations for VA to obtain completed clinical records from any private providers identified.  The AOJ should secure complete clinical records (any not already associated with the record) of the evaluations and treatment from all providers identified.

2.  Thereafter, the AOJ should also arrange for a psychiatric examination of the Veteran to assess the severity of his PTSD (and reconcile the conflicting opinions already in the record in the matter).  The Veteran's claims file (to include any additional evidence received in response to the development sought above) must be reviewed by the examiner in conjunction with the examination).  Based on examination/interview of the Veteran and review of his record, the examiner should:

(a) Note of symptoms of the Veteran's PTSD, describing their frequency and severity and their effect on occupational and social functioning.  

(b) To the extent possible reconcile the reports of the January 2014 VA psychiatric examination and the May 2014 private DBQ in that they present conflicting disability pictures of the PTSD.  

The examiner must include rationale with all opinions, citing to supporting factual data (and medical literature if deemed appropriate).

3.  The AOJ should then review the entire record (to specifically include the report of the May 2014 private psychological assessment), and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

